Title: To George Washington from Brigadier General Hugh Mercer, 15 August 1776
From: Mercer, Hugh
To: Washington, George

 

Sir,
Powlis Hook [N.J.] 15 Augt 1776

I was att Eliza. Town when your Letters of the 13 & 14 reached me—The Men who had been prepared to join the Army at N. York lay at New ark—The Posts along the Jersey Shore opposite to Staten Island are sufficiently Guarded—and more Troops are dayly arriving—If you approve of it a Body of four hundred men well accoutred from the Delaware Country may be stationed at Powlis Hook & five hundred of the Jersey men for the Flying Camp at Bergen Town besides what we may Spare to be ready in case of emergency att New ark—Eight Hundred Men will cross to day to join you—if more are necessary please to inform me—I shall be to Night at New ark. I have the honour to be Sir Your excellencys most obed. Sert

H. Mercer

